Electronically Filed
                                                         Supreme Court
                                                         SCWC-12-0000775
                                                         28-AUG-2015
                                                         12:14 PM


                         SCWC-12-0000775 


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                        STATE OF HAWAI'I,

                  Respondent/Plaintiff-Appellee,


                                vs.


                      MARK L. RICHARDSON, JR.,

                  Petitioner/Defendant-Appellant.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

             (CAAP-12-0000775; CASE NO. 1DTA-11-03535)


        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI 

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Petitioner/Defendant-Appellant’s Application for Writ

of Certiorari filed on July 23, 2015, is hereby accepted.

           IT IS FURTHER ORDERED, that no oral argument will be

heard in this case.   Any party may, within ten days and pursuant

to Rule 34(c) of the Hawai'i Rules of Appellate Procedure, move
for retention of oral argument. 

           DATED: Honolulu, Hawai'i, August 28, 2015.

Richard L. Holcomb                  /s/ Mark E. Recktenwald

for petitioner

                                    /s/ Paula A. Nakayama


                                    /s/ Sabrina S. McKenna 


                                    /s/ Richard W. Pollack


                                    /s/ Michael D. Wilson